 


109 HR 3716 IH: To amend the Internal Revenue Code of 1986 to clarify the mortgage subsidy bond benefits for residences located in disaster areas.
U.S. House of Representatives
2005-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3716 
IN THE HOUSE OF REPRESENTATIVES 
 
September 8, 2005 
Mr. Ramstad introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to clarify the mortgage subsidy bond benefits for residences located in disaster areas. 
 
 
1.Special mortgage subsidy bond rules for residences located in disaster areasParagraph (11) of section 143(k) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(11)Special rules for residences located in disaster areas 
(A)Home improvement loans for repairsIn the case of financing provided by a qualified home improvement loan for the repair of damage to a residence located in a disaster area which was sustained as a result of the disaster— 
(i)the limitation under paragraph (4) shall be increased (but not above $150,000) to the extent such loan is for the repair of such damage, and 
(ii)subsection (f) (relating to income requirement) shall be applied as if such residence were a targeted area residence. 
(B)Purchase of replacement homeIn the case of financing provided to acquire a residence located in a disaster area by mortgagors whose prior residence was in such area and was destroyed or otherwise rendered uninhabitable as a result of the disaster— 
(i)subsection (d) (relating to 3-year requirement) shall not apply, and 
(ii)subsections (e) and (f) (relating to purchase price requirement and income requirement) shall be applied as if such residence were a targeted area residence. 
(C)Financing must be provided within 2 years after disaster declarationThis paragraph shall apply only to financing provided within 2 years after the date of the disaster declaration. 
(D)Disaster areaFor purposes of this paragraph, the term disaster area means an area determined by the President to warrant assistance from the Federal Government under the Robert T. Stafford Disaster Relief and Emergency Assistance Act. 
(E)Application of paragraphThis paragraph shall apply only with respect to bonds issued after September 8, 2005.. 
 
